Citation Nr: 1145568	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether a timely substantive appeal was filed with respect to the November 2005 and April 2006 rating decisions which denied service connection for posttraumatic stress disorder and a chronic low back condition, and granted service connection for status-post right symphysis pubis fracture.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  

3.  Entitlement to an initial disability rating in excess of 10 percent for status-post right symphysis pubis fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to October 2005, including service in Iraq from August 2003 to January 2004 for which he was awarded a Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2005 and April 2006 from a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2011.  A transcript of the hearing is associated with the claims file.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claims.  The Veteran submitted no additional evidence after the hearing.  

In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The issues of (1) entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and (2) entitlement to an initial disability rating in excess of 10 percent for status-post right symphysis pubis fracture, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The November 2005 and April 2006 rating decisions denied service connection for posttraumatic stress disorder and a chronic low back condition, and granted service connection for status-post right symphysis pubis fracture.  A notice of disagreement was received in June 2006; and a statement of the case was issued on February 15, 2007.  

2.  The Veteran's claims file was transferred to the Denver, Colorado RO on February 27, 2007.  

3.  The Veteran subsequently furnished a statement interpreted to be a substantive appeal which was received by the Denver, Colorado RO on March 15, 2007.  The date of receipt of this statement was within 60 days of the February 15, 2007 statement of the case.  

4.  In a September 2009 rating decision, the RO granted the Veteran's service connection claim for a chronic low back condition, diagnosed as lumbar strain with spasm, and assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective October 14, 2005.  Therefore, the issue of the timeliness of the Veteran's substantive appeal on the claim of entitlement to service connection for a low back condition is moot.


CONCLUSIONS OF LAW

1.  The criteria for a timely filed substantive appeal have been met with regard to the issues of entitlement to service connection for posttraumatic stress disorder and entitlement to an initial disability rating in excess of 10 percent for status-post right symphysis pubis fracture.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2011).

2.  As the Veteran has been granted service connection for a low back condition, diagnosed as lumbar strain with spasm, the issue of the timeliness of the Veteran's substantive appeal on the claim of entitlement to service connection for a low back condition is moot, and therefore, the appeal is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  A timely substantive appeal having been filed in this case with respect to the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to an initial disability rating in excess of 10 percent for status-post right symphysis pubis fracture, the appeal is granted to this extent only.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Board also finds that the issue of the timeliness of the Veteran's substantive appeal on the claim of entitlement to service connection for a low back condition is moot and must be dismissed.  During the pendency of this appeal, the RO granted service connection for a low back condition, diagnosed as lumbar strain with spasm, and assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective October 14, 2005.  To date, the Veteran has not expressed disagreement with either the effective date or the initial disability rating assigned.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

Factual Background and Analysis

At issue in this case is whether the Veteran filed a timely substantive appeal with regard to rating decisions issued in November 2005 and April 2006.  These rating decisions denied service connection for PTSD and a low back condition, and granted service connection for status-post right symphysis pubis fracture.  

The steps to be taken to perfect an appeal to the Board following an adverse determination by an agency of original jurisdiction are set out fully by statute and regulations.  According to 38 C.F.R. § 20.200 (2011), an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  See also, 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.201 (2011) (outlining requirements for filing notices of disagreements and appeals).  

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2011).  The substantive appeal should set out specific arguments relating to errors of fact or law made by the RO in reaching the determination(s) being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent feasible, the argument should be related to specific items in the statement of the case.  Id.  If the statement of the case addressed multiple issues, the appeal must either indicate that it is an appeal as to all issues, or it must specifically indicate which issues are being appealed.  Id.

The appellant must file the substantive appeal within 60 days from the date the statement of the case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  The substantive appeal must be filed with the VA office from which the appellant received notice of the determination being appealed.  See 38 C.F.R. § 20.300 (2011).  

The period for filing a substantive appeal may be extended for good cause.  The request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal or the response to the supplemental statement of the case.  38 C.F.R. § 20.303 (2011).  Proper completion and filing of a substantive appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  Ordinarily, if the appellant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he is statutorily barred from appealing the RO decision.  38 U.S.C.A. §§ 7105(a), (d)(3), 7108.

However, the "failure to file a timely [Substantive] Appeal does not automatically foreclose an appeal, render a claim final, or deprive the [Board] of jurisdiction."  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  See also, Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional; therefore, VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  

As noted above, the November 2005 and April 2006 rating decisions denied service connection for PTSD and a low back condition, and granted service connection for status-post right symphysis pubis fracture.  The Veteran filed a timely notice of disagreement in June 2006.

Preliminarily, the Board finds that the issue of whether the Veteran filed a timely substantive appeal with respect to the issue of entitlement to service connection for a low back condition to be moot.  In a rating decision dated September 2009, the RO granted the Veteran's service claim for a chronic low back condition, diagnosed as lumbar strain with spasm, and assigned a 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective October 14, 2005.  To date, the Veteran has not expressed disagreement with either the effective date or the initial disability rating assigned.  Therefore, the issue of the timeliness of the Veteran's substantive appeal on the claim of entitlement to service connection for a low back condition is moot.  This issue is no longer before the Board for appellate consideration and is, therefore, dismissed.

With regard to whether the Veteran filed a timely substantive appeal on the issues of entitlement to service connection for PTSD and entitlement to an initial disability evaluation in excess of 10 percent for status-post right symphysis pubis fracture, the Veteran submitted a statement on January 31, 2007, to the St. Paul, Minnesota RO in which he expressed interest in continuing his appeal with respect to the issues identified above.  This statement was forwarded to the Milwaukee, Wisconsin RO on February 5, 2007.  The Board notes that the Milwaukee RO was handling the Veteran's claims file at that time.  The Milwaukee RO issued a statement of the case on February 15, 2007, and the Veteran's claims file was transferred to the Denver, Colorado RO on February 27, 2007.  

The Veteran submitted another statement which was received by the St. Paul RO on February, 1, 2007, and forwarded to the Denver RO on March 15, 2007.  The Veteran asserted that he was writing in regard to his appeal and noted there were several injuries that he sustained during his active duty period including a pelvic fracture and PTSD, among others.  The Veteran noted the RO's past decisions which awarded an initial 10 percent disability rating for his pelvic fracture and found that more information would need to be gathered for his PTSD claim.  He indicated that he was in the process of moving, did not receive the notification to attend scheduled VA examinations, and requested that they be rescheduled for a later date.  He also informed VA of his current address in Wisconsin.  

The Veteran submitted a separate statement which was received on September 7, 2007, by the Milwaukee RO and forwarded to the Denver RO on September 17, 2007.  Specifically, the Veteran reported that earlier in the year he received a letter from VA stating that he had to fill out and send in a form explaining the issues he was appealing or disputing.  He then stated that he sent a form on March 20, 2007, in which he noted that he wanted an oral or teleconference hearing and that he disputed the denial of service connection for PTSD and the initial disability rating assigned following the grant of service connection for status-post right symphysis pubis fracture.  
In a January 2008 rating decision, the Denver RO informed the Veteran that in order to perfect his appeal with respect to the issues addressed in the February 15, 2007 statement of the case, the VA Form 9 (substantive appeal) must have been returned within 60 days from the date of the statement of the case or within one year from the date of the original decision, whichever was later.  In this case, the RO informed the Veteran that to perfect his appeal the VA Form 9 must have been received no later than April 15, 2007.  The RO notified the Veteran that his VA Form 9 was dated August 30, 2007, received on September 7, 2007, and that the one year appeal period from the date of notification and the 60 day procedural period from the date of the issuance of the statement of the case had expired.  Thus, the RO found that the November 2005 and April 2006 rating decisions were final.  Finally, the RO noted that the letter which the Veteran allegedly sent on March 20, 2007, was not received.  

Resolving all doubt in the Veteran's favor, the Board finds that the statement furnished by the Veteran which was received by the St. Paul RO on February, 1, 2007, and received by the Denver RO on March 15, 2007, constitutes a valid substantive appeal filed within 60 days following the issuance of the February 15, 2007 statement of the case.  While this correspondence was initially received by the St. Paul RO on February 1, 2007, (i.e., prior to the issuance of the statement of the case), the St. Paul RO did not have jurisdiction over the Veteran's claim at that time.  Instead, the claims file had been transferred to the Denver RO on February 27, 2007 (after the statement of the case was issued by the Milwaukee RO on February 15, 2007).  The Denver RO subsequently received the Veteran's statement on March 15, 2007.  This date was within 60 days of the issuance of the February 15, 2007 statement of the case.  In addition, the Veteran's subsequent September 2007 inquiry into his claims demonstrated that he understood that his substantive appeal, which he reportedly sent in March 2007, had been received and that these issues were still on appeal.  In fact, following his inquiry into the status of his claim in September 2007, the Veteran was not informed that he had not submitted a timely substantive appeal until January 2008, approximately four months following his September 2007 inquiry and approximately nine months after the appeal period had purportedly expired.  

Thus, the Board will resolve all doubt in favor of the Veteran and find that the Veteran filed a timely substantive appeal with respect to the November 2005 and April 2006 rating decisions which denied service connection for PTSD and granted service connection for status-post right symphysis pubis fracture.  See also, Rowell, 4 Vet. App. at 17; Percy, 23 Vet. App. at 45.  Thus, the Board has jurisdiction over these claims, and to this extent only, the appeal is granted.  


ORDER

As a substantive appeal was timely filed, the Board has jurisdiction to consider the claims of entitlement to service connection for posttraumatic stress disorder and entitlement to an initial evaluation in excess of 10 percent for status-post right symphysis pubis fracture; thus, the appeal is granted to this extent only.

The issue of whether the Veteran filed a timely substantive appeal on the issue of entitlement to service connection for a low back condition is moot, and therefore, the appeal is dismissed. 


REMAND

I.  Service Connection Claim

The Veteran contends that he has a current psychiatric disorder, to include PTSD, which is related to his period of active service, and specifically, to an in-service parachute accident.  See July 2011 hearing transcript.  The Veteran further testified that he was treated for injuries resulting from this fall, including a concussion, collapsed lung, broken pelvic bone, and back problems, and that he was medically separated from service.  

Service treatment records (STRs) reflect that the Veteran was injured in a parachute accident in July 2004 and treated for injuries.  In a July 2005 marriage and family counseling report, the Veteran was noted to have had a parachute accident in July 2004 and received various injuries, which added to his marriage/family problems.  Thereafter, marriage and family therapy reports from August 2005 and September 2005 noted that the Veteran was anxious.  In October 2005, the Veteran sought additional counseling to deal with marital issues, depression, and injuries related to his in-service parachute accident.  

Private and VA outpatient treatment reports reflect that the Veteran was initially treated for mental health symptoms following discharge from active service at VA in March 2007.  At that time, the Veteran had a positive PTSD screening and he was diagnosed with anxiety disorder, not otherwise specified (NOS) and subclinical PTSD.  Thereafter, VA outpatient treatment reports reflect that the Veteran again had a positive PTSD screening in September 2008 and was diagnosed by a VA mental health clinician with anxiety disorder NOS, and subclinical PTSD in December 2008.  In a January 2009 private medical report, the Veteran was diagnosed with PTSD. 

In an April 2009 VA Compensation and Pension (C&P) psychiatric examination, the Veteran reported that his in-service stressors included the July 2004 parachute incident and another incident while he was stationed in Iraq, wherein he was on an operation near the Syrian border clearing houses and some soldiers were hit by an improvised explosive device a block away from where he had been.  The examiner concluded that the Veteran did not meet the full criteria for PTSD, although he had a significant number of symptoms to affect his quality of life.  The examiner also found that the Veteran's depression symptoms "appeared" to be secondary to his Army incident.  The diagnosis was anxiety disorder NOS, with features of PTSD, along with intermittent symptoms of depression.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

Here, the Board finds the April 2009 VA C&P psychiatric examination report to be inadequate for evaluation purposes.  While the examiner concluded that it "appeared" that the Veteran's psychiatric symptoms were related to service, and in particular, the in-service parachute accident, the examiner failed to provide a rationale to support this conclusion.  In addition, it is unclear from the record the extent to which the examiner considered the Veteran's complaints of a continuity of psychiatric symptoms since his in-service parachute accident in reaching this conclusion.  Therefore, a new VA examination is necessary to determine the nature and etiology of the currently diagnosed psychiatric disorders and their relationship to service, if any.  

II.  Increased Rating Claim

The Veteran was last provided a VA examination in connection with his service-connected status-post right symphysis pubis fracture in April 2009.  VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992)).  Accordingly, the Veteran should be afforded a new VA examination to ascertain the nature and severity of his service-connected status-post right symphysis pubis fracture.

VA is also required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA and private treatment.  Therefore, the RO/AMC should request all VA medical records pertaining to the Veteran from December 18, 2008.  In addition, the Veteran should be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

Finally, the Veteran testified in July 2011 that he had unsuccessfully attempted to provide updated contact and address information to VA on several occasions.  It appears that the Veteran currently resides in Wisconsin, but information contained in the Veterans Appeals Control and Locator System (VACOLS) reflects a mailing address in Minnesota.  On remand, therefore, an attempt should be made to ensure that VA has the Veteran's correct contact and address information and that such information is reflected in VACOLS.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that VA has the Veteran's current contact and address information and that such information is reflected in VACOLS.  It appears that the Veteran currently resides in Wisconsin, but information contained in VACOLS reflects a mailing address in Minnesota.

2.  The RO/AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from December 18, 2008.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the Veteran should be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file must be reviewed by the psychiatrist in conjunction with the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and included in the examination report.

With regard to the Veteran's claimed PTSD, the examiner is asked to indicate whether the Veteran meets the criteria for a PTSD diagnosis, and if so, whether it is at least as likely as not (i.e., 50 percent or greater possibility) that: (A) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (B) that the claimed stressor(s) is adequate to support a diagnosis of PTSD; and (C) that the Veteran's symptoms are related to the claimed stressor(s).  
Please note: the Veteran's stressor related to his in-service parachute accident has been corroborated.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since service in reaching this conclusion.  The report of examination must include a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  

The psychiatrist is also asked to express an opinion as to whether the Veteran's currently diagnosed psychiatric disabilities other than PTSD at least as likely as not (i.e., 50 percent or greater possibility) began in or are related to the Veteran's period of active service, including but not limited to his in-service parachute accident.  The examiner should provide the Veteran with an opportunity to state what symptoms he experiences and for how long they have been present, and consider the Veteran's report of continuity of symptoms since service in reaching this conclusion.  The report of examination must include a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  

4.  Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected status-post right symphysis pubis fracture.  The claims file must be reviewed in conjunction with the examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and included in the examination report.

The evaluation of the Veteran's status-post fractured right symphysis pubis should include range of motion testing.  The examiner must also state whether the service-connected status-post fractured right symphysis pubis is manifested by weakened movement, excess fatigability, incoordination, or pain, and if so, whether there is an additional loss of range of motion as a result of these symptoms.  These determinations must be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or during flare-ups.  

The examiner is also asked to comment on the severity of the Veteran's service-connected status-post right symphysis pubis fracture and state whether this disability is manifested by malunion with a slight, moderate, or marked knee or hip disability.  The examiner should also indicate the extent to which the Veteran's service-connected disability is manifested by fracture of the surgical neck of the femur with false joint, and/or fracture of the shaft or anatomical neck of the femur with nonunion (and with or without loose motion).  The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The phrase "without resort to speculation" must reflect the limitations of the medical community at large and not those of a particular examiner.  

5.  The RO/AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examinations have been completed, the examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports must be returned to the examiner if they are deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


